DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 11/23/2020 is acknowledged.  The traversal is on the ground(s) that the common technical feature is a complex agent that forms a complex containing M’ whose ∆ is 10 or more.  This is not found persuasive because ∆ is defined by the Ksp in an aqueous solution at 25[Symbol font/0xB0]C for the metal containing compounds. It has nothing to do with the complex agent.
The electrolyte only has to contain a nonaqueous solvent (methanol) and a complexing agent (EDTA) to disclose the claimed invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/2020.

Claim Objections
Claims 14-19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent .  See MPEP § 608.01(n).  Accordingly, the claims 14-19 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein it is a nonaqueous solvent solution.” It is unclear what “it” is.
For the purpose of examination it will be assumed that the electrolytic solution comprises a nonaqueous solvent solution (i.e. methanol or ethanol as recited in claim 19).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0178767 of Schubert et al.
As to claims 11 and 12, Schubert discloses an electrolyte solution comprising:
A nonaqueous solvent (i.e. methanol and/or ethanol) (Schubert, [0094] – [0097]); and a chemical agent comprising a complexing agent (i.e. EDTA) that can form a complex with a metal (i.e. copper) (Schubert, [0137] and [0176]).
Although Schubert additionally teaches a porous metal-organic framework material (Schubert, [0017]), one of ordinary skill in the art would anticipate the electrolytic solution to be disclosed by Schubert as the calculation of ∆ relates to metal compositions in an aqueous solution and additionally neither ∆ nor the metal composition actually further define the electrolyte.
Thus as Schubert discloses the components of the electrolytic solution as claimed, it anticipates the solution in and of itself.
As to claim 13, it is noted that this does not further define the electrolytic solution, but instead defines metal compound to be extracted. As such the electrolyte of Schubert anticipates the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2002/0108861 of Emesh et al disclose the equivalence of EDTA to a crown ether (thus deeming obvious claim 15) and US 2005/0230354 of Hardikar discloses the equivalence of TETA to EDTA, thus deeming obvious claim 17.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/           Primary Examiner, Art Unit 1794